F I L E D
                                                        United States Court of Appeals
                                                                Tenth Circuit
                  UNITED STATES CO URT O F APPEALS
                                                              August 2, 2006
                         FO R TH E TENTH CIRCUIT            Elisabeth A. Shumaker
                                                                Clerk of Court

GAARD H. M OSES,

      Plaintiff/Counterclaim-
      Defendant/Appellant,
                                                   No. 04-1330
v.                                        (D.C. No. 00-M W -2391-(OES))
                                                    (D . Colo.)
G . A . W ELLS; D A V ID R.C . B ROW N;
L. A.W . BROW N; NEW OPHIR
M INING COM PA NY, a Colorado
corporation, and any and all unknown
persons who claim any interest in the
subject matter of this action,

      Defendants/Crossclaim-
      Defendants,

and

UNITED STATES OF AM ERICA,

      Defendant/Crossclaim-Plaintiff/
      Counterclaim-Plaintiff/
      Appellee,

and

SECRETARY OF AGR ICU LTURE;
UNITED STA TES FO REST
SERVICE,

          Defendants-Appellees.
                           OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and BROR BY, Circuit Judges.




      Plaintiff and counterclaim defendant, Gaard H. M oses, appeals from an

order of a United M agistrate Judge 1 granting summary judgment in favor of

defendants the United States of America, the Secretary of Agriculture, and the

United States Forest Service on his claims for record title and adverse possession,

and in favor of the United States on its counterclaim for record title. W e affirm.

                                    Background

      The property at issue in this case is an approximate eight-acre patented

mining claim known as the Alice Lode M ining Claim (Alice). It is located in the

W hite River National Forest, about three miles south of Aspen, in Pitkin County,

Colorado.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
1
      The parties consented to the exercise of jurisdiction by a magistrate judge.

                                         -2-
      The undisputed, material facts concerning the Alice began more than one

hundred years ago with a location certificate recorded in 1882, and the issuance

of a patent to a mining company in 1896. By 1911, D.R.C. Brown had obtained

the A lice by a treasurer’s deed and a quiet title decree. Then in 1913, M r. Brown

conveyed the Alice to the New Ophir M ining Company, of w hich he w as a

director. W hen the mining company failed to pay the property taxes due for

1914, the Alice was offered at a December 1914 tax sale. Because there were no

bidders, the Alice was struck off to Pitkin County through a treasurer’s certificate

of purchase.

      In February 1949, the Pitkin County Treasurer issued a N otice of Purchase

of Real Estate at Tax Sale and of Application for Issuance of Treasurer’s Deed for

the A lice. A copy of the notice was sent via registered mail to M r. Brow n’s

estate, and Harry Brow n signed for the notice on behalf of the estate. W hen there

was no response, a treasurer’s deed issued to the Pitkin County Board of County

Commissioners (BOCC), and was recorded on April 6, 1949. 2

      In July 1976, Pitkin County passed and recorded a resolution concerning

numerous mining claims that it had obtained by treasurer’s deeds, including the

Alice. The resolution recognized that the claims w ere located within the W hite

River National Forest and stated that they were “useful and necessary for present

2
       Pitkin County continued to own the Alice until 1994 when it was conveyed
to the United States. From 1949 through 1994, no property taxes were assessed
because county-owned property is tax exempt. Colo. Rev. Stat. § 39-3-105.

                                         -3-
public open space and parks and recreation.” A plt. App., Vol. IV at 372. And in

July 1988, based on numerous “wild deeds” 3 being filed on county-owned mining

claims, the County recorded a Public N otice in the records asserting its ownership

of numerous properties, including the Alice. To further demonstrate its

ow nership, the County hired personnel to locate and inspect various claims,

including the Alice, and had the property posted with signs: “Pitkin County

Public Park and Open Space W elcome Please Pack Your Trash.” Aplt. A pp.,

Vol. V at 493.

      In July 1977, a mining company whose chain of title to the Alice began in

1976 with the recording of a “wild deed” from the heirs of D.R.C. Brown,

purported to convey the surface rights in the Alice to plaintiff. After recording

the deed, plaintiff claims that he took possession of the property when he started

to build a cabin. Then in February 1991, he filed a quiet title lawsuit in Pitkin

County District Court concerning the Alice, and named the BOCC as a defendant.

      In M ay 1994, Congress enacted the Exchange Act, Public Law No.

103-255, 108 Stat. 684 (1994), pursuant to which Pitkin County agreed to

exchange certain lands, including the Alice, for a 230-acre parcel owned by the

United States. As part of the exchange, the County conveyed the Alice to the

United States by a quit claim deed, which was recorded on August 17, 1994. The



3
         A “wild deed” is defined as “[a] recorded deed that is not in the chain of
title . . . .” Black’s Law Dictionary 446 (8th ed. 2004).

                                          -4-
Alice then became part of the W hite River National Forest. In December 1994,

plaintiff and the BOCC filed a stipulated motion to dismiss the state court quiet

title action without prejudice. Plaintiff filed his federal court quiet title action

against the United States in November 2000.

      In O ctober 2002, the Pitkin County Treasurer issued a corrected treasurer’s

deed for the Alice, which explained that the 1914 tax sale w as held late due to

“[l]ack of sufficient office help.” Aplt. App., Vol. IV at 315. To cure any cloud

on the title, Pitkin County executed another quit claim deed to the United States

on January 22, 2003.

                                 Standard of Review

      The Quiet Title Act permits law suits against the federal government “to

adjudicate a disputed title to real property in which the United States claims an

interest . . .” 28 U.S.C. § 2409a(a). Although the parties’ respective claims arise

under a federal statute, questions involving real property rights are determined by

state law unless federal law requires a different result. Oregon ex rel. State Land

Board v. Corvallis Sand & Gravel Co., 429 U.S. 363, 378-81 (1977); United

States v. O’Block, 788 F.2d 1433, 1435 (10th Cir. 1986); Amoco Prod. Co. v.

United States, 619 F.2d 1383, 1389 n. 4 (10th Cir. 1980).

      W e review the district court’s grant of summary judgment de novo, viewing

the evidence and drawing the reasonable inferences therefrom in the light most

favorable to the nonmoving party. Gossett v. Okla. ex rel. Bd. of Regents for

                                           -5-
Langston Univ., 245 F.3d 1172, 1175 (10th Cir. 2001). Summary judgment is

appropriate if there are no genuine issues of material fact and the moving party is

entitled to judgment as a matter of law. Id. at 1175. W hen applying Colorado

law , the district court should ascertain and apply the state law to reach the result

the Colorado Supreme Court would reach if faced with the same question.

Cooperm an v. David, 214 F.3d 1162, 1164 (10th Cir. 2000). W e also review the

district court’s application of state law de novo. Id.

                                      Record Title

       Under Colorado law, “a plaintiff in a quiet title action . . . bears the burden

of establishing title in the property superior to that of the defendant . . . [and] the

plaintiff must rely on the strength of his own title rather than on the weakness in

or lack of title in [the] defendant[].” Hudson v. Agric. Ditch & Reservoir Co.,

723 P.2d 736, 738 (Colo. 1986) (internal quotation omitted).

       Plaintiff’s theory is that the 1949 treasurer’s deed issued to Pitkin County

is void because the 1914 tax sale w as untimely. However, he lacks standing to

challenge any deficiencies because neither he nor his predecessors in interest had

any interest in the Alice in 1949 when the treasurer’s deed was issued to the

County. See Turkey Creek, LLC v. Rosania, 953 P.2d 1306, 1314 (Colo. App.

1998) (holding that a party lacks standing to challenge the validity of a deed

issued by a county treasurer in the absence of actual injury to a legally protected

interest).

                                           -6-
      Next, plaintiff next argues that the correction deed is void because Pitkin

County had no authority to request the deed. W e agree with the district court’s

conclusion that this argument lacks merit under Colorado law . Under nearly

identical factual circumstances, the Colorado Supreme Court held that where a

treasurer’s deed contains a defect, the treasurer has not discharged his duty to

convey and is not only authorized, but required to issue a correction deed. White

Cap M ining Co. v. Resurrection M ining Co., 174 P.2d 727, 735 (Colo. 1946).

      Here, the undisputed material facts established that the U nited States,

which can trace its chain of title back to the location certificate recorded in 1881,

has superior record title to the Alice over plaintiff. His chain of title is traced

back to a “wild deed” recorded in 1976 and conveyed to him in 1977.

                                  Adverse Possession

      Although the Quiet Title Act permits lawsuits against the federal

government to adjudicate disputed title to real property in which the United States

claims an interest, it contains the prohibition that “[n]othing in this section shall

be construed to permit suits against the U nited States based upon adverse

possession.” 28 U.S.C. § 2409a(n). Plaintiff asserts that the prohibition does not

apply if he or his predecessors in interest acquired title to the Alice by adverse

possession before the United States first claimed an interest 4 in the property in

4
      Plaintiff argues alternatively that the prohibition does not apply until the
United States obtains good title to the property. This is contrary to our prior
                                                                       (continued...)

                                           -7-
1994. The district court disagreed, and held that the clear and unambiguous

language of the statute barred any claims for adverse possession, regardless of

when the claim may have accrued.

      Assuming for argument that a plaintiff may base a quiet title claim on a

claim of adverse possession that has ripened into title prior to the United States

claiming an interest in the property, there are no facts in this case to support such

a claim. Admittedly, the district court did not reach this conclusion in its

decision because it found that plaintiff’s adverse possession claims were barred.

Nonetheless, we may “affirm a grant of summary judgment on grounds other than

those relied on by the district court when the record contains an adequate and

independent basis for that result.” Terra Venture, Inc. v. JDN Real Estate-

Overland Park, L.P., 443 F.3d 1240, 1243 (10th Cir. 2006) (quotation marks and

citation omitted).

      Colo. Rev. Stat. § 38-41-101(1) provides for adverse possession where a

plaintiff and/or his predecessors in interest have been in possession of property

for more than eighteen years. The possession must be: (1) actual; (2) adverse;

(3) hostile; (4) under claim of right; (5) exclusive; and (6) uninterrupted. See

generally, Salazar v. Terry, 911 P.2d 1086, 1089, n. 4 (Colo. 1996).

4
 (...continued)
cases interpreting the Quiet Title Act and the requirement that the United States
need only claim an interest in the property to trigger the Act’s limitation
provision. Knapp v. United States, 636 F.2d 279, 282 (10th Cir. 1980); Stubby v.
United States, 620 F.2d 775, 781 (10th Cir. 1980).

                                          -8-
      Plaintiff claims that his adverse possession of the Alice began in the

summer of 1977, when he received his deed and began construction of a cabin.

Throughout these proceedings, he has described his claim as: (1) “[plaintiff] has

been in actual possession . . . as the grantee of a warranty deed . . .” (A plt. A pp.,

Vol. V II at 629); (2) “[plaintiff] took actual possession, when he built a cabin . .

.” (Id.); (3) “[i]n 1977, [plaintiff] recorded his deed and comm enced construction

of his rural cabin. It is not disputed that [plaintiff] had and has maintained open,

hostile, notorious, uninterrupted, and exclusive possession of the Alice . . . ever

since.” (Aplt. Opening Br. at viii); and (4) “[plaintiff] acquired title to the Alice.

. . no later than 1995, eighteen years after completing his cabin . . . .” Aplt. Reply

Br. at 20.

      By plaintiff’s own admission, his alleged adverse possession did not

commence until the summer of 1977, and thus could not have ripened into title

until the summer of 1995. This is one year later than August 1994, when the

United States first claimed an interest in the Alice. Therefore, plaintiff cannot

state a claim for adverse possession.

      Alternatively, plaintiff argues that his adverse possession may have begun

in 1976 because he had a handshake agreement to buy the Alice and began

clearing some trees during the winter. Assuming that he did clear some trees

during the winter of 1976, this activity does not constitute actual possession under

Colorado law. See generally Smith v. Hayden, 772 P.2d 47, 52 (Colo. 1989)

                                           -9-
(holding that actual possession requires some “visible means, which gives notice

of exclusion from the property to the true owner or to the public and of the

[adverse claimant’s] dominion over it . . . .”). W e have found no authority to

suggest that clearing some trees on a portion of an eight-acre parcel of land rises

to actual possession.

      To avoid the consequences of Colo. Rev. Stat. § 38-41-101(2), which

provides that a party cannot adversely possess against a county, plaintiff argues

that Pitkin County never owned the Alice until 2002, when the correction deed

was issued. W e do not need to decide this issue because plaintiff could not have

adversely possessed against anyone until the summer of 1995, which is more than

one year later than when the United States first claimed an interest in the Alice.

      Likew ise, plaintiff’s claim of title to the A lice pursuant to Colorado’s

seven-year adverse possession statutes also fails. Colo. Rev. Stat. §§ 38-41-108

and 38-41-109 require, among other things, the payment of all taxes legally

assessed for seven successive years, under color of title made in good faith. Our

consideration of these claims begins and ends with plaintiff’s admission: “I have

not paid taxes on the Alice.” Aplt. App. Vol. IV at 341. 5




5
       Plaintiff argues that his attempt to pay taxes on the Alice in 1990
constitutes compliance with the statutes. W e disagree. See Eberville v. Leadville
Tunneling M ining & Drainage Co., 28 Colo. 241, 243, 64 P. 200, 201 (1901)
(requiring the payment of all taxes legally assessed against the property.

                                         -10-
                                     Conclusion

      Based on the foregoing undisputed material facts, the district court

correctly found that the United States was entitled to summary judgment on

plaintiff’s claims for record title and adverse possession. The court also correctly

entered summary judgment in favor of the United States on its counterclaim for

record title to the Alice. The judgment of the district court is AFFIRM ED.

      W e also DENY plaintiff’s motion to supplement the record with his

interrogatory responses, which he did not present to the district court on summary

judgment. He claims in his reply brief that his responses set out other

deficiencies in the tax sale, tax certificate, and treasurer’s deed. The motion is

denied because the responses were not before the court below, see United States

v. Kennedy, 225 F.3d 1187, 1190-92 (10th Cir. 2000), and further because

plaintiff has failed to present any legal argument concerning the alleged

additional deficiencies. See Am. Airlines v. Christensen, 967 F.2d 410, 415 n.8

(10th Cir. 1992) (holding that merely stating that the trial court erred without

advancing any reasoned argument as to why is insufficient appellate argument).



                                                     Entered for the Court



                                                     W ade Brorby
                                                     Circuit Judge



                                         -11-